MEMORANDUM **
Everardo Rodriguez-Solis, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing as untimely his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo whether the BIA had jurisdiction over an untimely appeal, Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993), and we deny the petition for review.
The record reflects that the IJ’s decision was rendered on June 10, 2004. Rodriguez-Solis’ notice of appeal was therefore due by July 12, 2004, but it was received by the BIA on July 14, 2004. The BIA properly dismissed the appeal as untimely, 8 C.F.R. § 1003.38(b), as Rodriguez-Solis has not presented “rare circumstances” warranting an exception to the filing deadline, see, e.g., Oh v. Gonzales, 406 F.3d 611, 613 (9th Cir.2005).
In light of our disposition, we need not reach Rodriguez-Solis’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.